Citation Nr: 0425749	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
myofascial pain syndrome of the thoracic spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain, prior to October 18, 
2001.

4.  Entitlement to an initial compensable evaluation for 
mechanical low back pain, from October 18, 2001, forward.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a stress fracture to the right 
distal fibula with degenerative changes of the right ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1976; from August 1976 to August 1980; and from February 1985 
to September 1999.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO granted entitlement to service 
connection for mechanical low back pain and assigned a 10 
percent evaluation, effective October 1, 1999.  The RO also 
granted entitlement to service connection for a cervical 
spine condition, thoracic spine condition, right fibula/ankle 
condition, and GERD, and assigned each disability a 
noncompensable evaluation, effective October 1, 1999.

In May 2002, the RO assigned an initial 10 percent evaluation 
for the cervical spine, right ankle, and GERD, effective from 
October 1, 1999.  At that time, the RO also reduced the 
evaluation of the veteran's low back disability from 10 
percent to noncompensable, effective October 18, 2001.

In May 2004, the veteran and her spouse appeared at the 
Detroit RO and testified at a hearing conducted by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

At the May 2004 hearing, the veteran withdrew her claim of 
entitlement to service connection for a pulmonary disorder.  
Transcript, p. 2; VA Form 21-4138, dated May 27, 2004.  
Accordingly, this issue is not before the Board. 

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
should take this opportunity on remand to provide a 
development letter to the veteran fulfilling the above 
requirements.  Although the record contains a copy of an 
August 2002 development letter from the RO to the veteran, 
that correspondence addressed what is necessary to 
substantiate a service connection claim, not what is 
necessary to substantiate a claim for a higher rating.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule adds two notes to the criteria for rating intervertebral 
disc syndrome under 38 CFR 4.71a.  (These notes were 
inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).)  The RO has not had the 
opportunity to consider whether the new criteria should be 
applied in this case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations are warranted for the disabilities at 
issue.  The orthopedic examinations are now inadequate for 
rating purposes, and the veteran's GERD has not been afforded 
a VA examination.  The RO should take this opportunity on 
remand to schedule the veteran for appropriate VA 
examinations.  Any recent treatment records for the service-
connected disabilities should also be obtained.

In considering the evaluation of these disabilities, the RO 
must take into account that these claims are on appeal from 
the initial grant of service connection and that the issues 
should be addressed accordingly.  The United States Court of 
Appeals for Veterans Claims has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she 
is expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated her for her 
service-connected lumbar, thoracic and 
cervical spine disorders, fracture of the 
right distal fibula, and GERD, and make 
arrangements to obtain these records. 

3.  After completing the foregoing 
development, schedule the veteran for 
appropriate VA examinations for her 
cervical spine, thoracic spine, lumbar 
spine, right ankle, and digestive system.  
The claims file must be made available to 
the examiners, and the examiners should 
indicate in their respective reports 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

Spine

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
degenerative arthritis of the cervical 
spine, mechanical low back pain, and 
myofascial pain syndrome of the thoracic 
spine.

The examiner should specifically 
document whether there is unfavorable 
ankylosis of the spine at any segment.  
For each service-connected spine 
disability, the examiner should also 
identify any orthopedic and neurological 
findings and fully describe the extent 
and severity of those symptoms.  

The examiner should note the range of 
motion for each spinal region (cervical, 
thoracic, lumbar).  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when any segment of the spine is 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

If the veteran's service-connected spine 
disabilities include intervertebral disc 
syndrome, the examiner should also 
document the number of weeks, if any, 
during the past 12 months, that the 
veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

Right ankle

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of a stress fracture of the right distal 
fibula with degenerative changes of the 
right ankle.  

Based upon the examination findings, the 
examiner should offer an opinion as to 
whether the right ankle is productive of 
"moderate" or "marked" limitation of 
motion.  If ankylosis is present, the 
examiner should indicate so and document 
its extent in terms of plantar flexion 
and dorsiflexion.

The examiner should note the range of 
motion for the right ankle.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right ankle is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

GERD

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected GERD.  

The examiner should note the presence and 
frequency of symptoms of GERD, including 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal arm or shoulder 
pain, vomiting, anemia, weight loss, 
vomiting, hematemesis, or melena, if 
present.

Any indication that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the 
September 2002, September 2003, and June 
2004 regulatory revisions for rating 
spinal disorders.  The RO should review 
the evidence of record at the time of the 
July 2000 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disabilities, then consider all the 
evidence of record to determine whether 
the facts show that she was entitled to a 
higher disability rating at any period of 
time since her original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999). If any of the decisions remains 
adverse to the veteran, furnish her and 
her representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

